Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 3 March 1803
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Monsieur le Président,
            Paris 3 Mars 1803.
          
          Je vous remercie, comme Philosophe pacifique, comme Français, et comme ami très chaud des Etats unis d’avoir mis en négociation l’affaire de la Louisiane.
          Je pense qu’elle sera terminée à votre satisfaction, même avant l’arrivée de Mr. Munroë.
          J’en ai raisonné fortement de vive voix et par écrit plusieurs fois avec Mr. de Talleyrand et en dernier lieu avec le Consul Le Brun.
          Le Gouvernement n’a pas intention de priver vos Etats de la navigation du Fleuve, ni de l’entrepôt dans la Ville. Le Consul m’a dit que: “cette question êtait décidée par les Principes du droit civil qui veut lorsqu’un héritage ne peut être exploité sans passer sur un autre que le Passage ne soit pas refusé.”
          Mais on désire quelque compensation: telle par exemple que la Franchise absolue de tout droit de Douane à l’entrée de votre territoire par le Mississipi et l’ohio pour les Marchandises francaises.—Et, sous cette condition, je suis persuadé qu’on établira pour vous la Nouvelle Orleans en Port franc à la descente du Fleuve et à sa sortie par le bas.
          Il ne serait cependant pas impossible qu’on désirât un leger droit d’un ou un et demi pour cent en cas d’entrepôt applicable à l’entretien des quais. C’est un objet de négociation.
          
          Ce qui regarde les Florides en sera un autre que je crois qu’on pourra régler par les mêmes principes. Et quant à l’acquisition du Territoire interieur qui peut vous convenir dans cette partie, je pense encore que, si vos Propositions sont suffisantes, elles ne seront point rejettées.
          Je resterai ici tant que je croirai pouvoir y être utile à l’entretien ou au rétablissement de la bonne Harmonie entre les deux Nations, qui me sont toutes deux si cheres—sous cet aspect, il me parait que mon voyage convenait, que mon séjour convient encore, et qu’il conviendra peut-être longtems.
          Je vous remercie de vos bontés pour mes Fils.
          Vous connaissez mon profond respect. Soyez certain de mon attachement inviolable pour Vous, pour votre Patrie.
          
            Du Pont (de Nemours)
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris, 3 Mch. 1803
            
            As a peace-loving philosopher, a Frenchman, and a fervent friend of the United States, I thank you for having begun negotiations about the Louisiana affair. I think they will conclude to your satisfaction, even before Mr. Monroe’s arrival.
            I have discussed this several times with Mr. Talleyrand, in person and by mail, and most recently with Consul Lebrun.
            The government has no intention of depriving your states of navigation on the river or of warehouses in the city. The consul told me that “this issue has been settled according to the principles of civil law which establish that when one property can be enjoyed only by passing through another one, such passage cannot be refused.”
            But we wish some compensation, for example a total exemption from tariffs for French goods entering your territory from the Mississippi and Ohio Rivers. Under this condition, I am certain we would establish a free port for you in New Orleans at the mouth of the river.
            It is not impossible, however, that we would request a small tax of one or one and a half percent for warehouses, in order to maintain the piers. This is a topic for negotiation. Another will be Florida, which I think we can resolve according to the same principles. As for the acquisition of interior territories in the region that might suit you, I also believe that if your propositions are adequate, they will not be refused.
            I shall stay here as long as I feel I can be useful in preserving or restoring harmony between the two nations, both of whom are so dear to me. In this light, I feel my trip was worthwhile, remains worthwhile, and may be so for a long time.
            Thank you for your kindness to my sons.
            You know the deep respect I have for you. Be certain of my inviolable devotion to you and your country.
            
              Du Pont (de Nemours)
            
          
         